ON MOTION BOB, BEHEABING.
Ellison, J.
The further point is made that the execution was void for the reason that neither the judgment nor execution stated the rate of interest the judgment bore; and that the judgment “did not contain an account of the debt, damages, costs, and of the fees due to each person on the judgment separately.” And that the execution “did not have written or printed thereon a true statement of each and every item of all the taxable costs in the case, and over and against each item so stated, the amount of money taxed thereunder.” All such omissions being, as is contended by plaintiff, required by section 6305, R. S. 1889, reading as follows: “Before any execution shall be delivered, the justice shall state in his docket, and also on the back of the execution, an account of the debt, damages and costs, as in this section provided, and of the fees due to each person, and the rate of interest on the judgment, separately. * * *”
The judgment in this case did state the amount for which it was rendered and the amount of the costs recovered, and this was duly entered in the docket. It did not state any damages, for the plain reason that there were no damages in the case. The justice also stated on the back of the execution, the amount of the debt, $11.10, for which he rendered judgment and included in the total the further sum of $9.40, making $20.50. The justice likewise stated, by items, at the foot of the execution, an account of the fees in the case, amounting to $6.05. It further appears that the judgment, as *205stated therein, was rendered for $11.15 and the costs of suit $11. It appears that the justice did not state the fees due to each person on the bach of the execution, though he did state them at the foot of the execution and stated a total sum on the back. It also appears that the judgment recites the costs of suit for which judgment was rendered was $11, while the execution recites that the costs recovered in the judgment were $11.60. It also appears that neither of these sums agree with the amount of costs as itemized at the foot of the execution, or as placed on the back thereof. Nor does the amount at the foot agree with the amount stated on the back. Yet neither of these irregularities or inaccuracies, nor all of them, make the execution void. If a mistake in the amount of the costs, or in the items, or in the precise place on the execution where they should be set forth, is to render void an execution from a justice of the peace, a valid writ would be -a rare happening. The statute aforesaid requires that the justice shall state in his docket and on the execution the rate of interest the judgment is to bear; but if he fails to state it, neither the judgment nor the execution is void, the result, at most, being merely a failure to collect interest. So he is required to state a true account of the fees in his docket and on the back of the execution, yet if by mistake he fails to state them truly, or, by carelessness, puts the statement on some other place than the bach of the writ, it is not for those reasons void. This ought to be true, even without the express aid of the statute itself, but in order to make it apparent the legislature has enacted section 6299, which reads that: “No judgment rendered by any justice of the peace shall be deemed invalid, stayed, or in any way affected by reason of the neglect or failure of the justice to enter the same within the time prescribed, or by reason of any informality in entering *206or giving such judgment or other entry required to be made in the docket, or for any other default or negligence of the justice or constable, by which neither party shall have been prejudiced.”
The case of Roth v. Faconeswich, 22 Mo. App. 68, is not opposed to what we have written. In that case an execution was issued before a judgment by confession was entered in the docket; perhaps before any judgment on the confession was rendered. The only authority for the execution being whát purported to be a judgment written on a piece of paper by the justice’s clerk, and (so far as appears) unsigned.
Motion overruled.
All concur.